DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-13, 16-20 (renumbered as claims 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: all claim limitations involving terms “in response to” and “when” are given full patentable weight and are not considered conditional limitations.  US 20190045571 A1 discloses the first RRC message may configure the UE to stop transmitting in the first UL BWP (i.e. stop using the first UL BWP) and stop receiving in the second DL BWP. Thus, the UE stops transmitting in the first UL BWP, stops receiving in the first DL BWP, receives DL transmissions from the first BS in the second DL BWP and transmits UL transmissions in the second UL BWP to the first BS, in response to the first RRC message (para. 0039).  However, the prior art does not disclose at least “and directly activating, by the terminal, the second BWP and deactivating the first BWP without performing Radio Frequency (RF) retuning in response to receiving the first control information when the first BWP and the second BWP do not meet the predetermined rule, and transmitting, by the terminal, the first channel at the first moment by using the second BWP” as recited in claim 1 (and similarly in the other independent claims).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463